The Descartes Systems group inc. Corporate Headquarters 120 Randall Drive, Waterloo, Ontario, CanadaN2V 1C6 Telephone (519) 746-8110 • Fax (519) 746-1984 www.descartes.com October 13, 2010 VIA EDGAR Cecilia Blye, Chief Office of Global Security Risk U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, DC 20549 Re:The Descartes Systems Group Inc. Form 40-F for the Fiscal Year Ended January 31, 2010 Filed April 30, 2010 File No. 0-29970 Dear Ms. Blye: This letter is in response to the comment of the Staff of the Securities and Exchange Commission (the “Commission”) contained in your letter dated October 8, 2010 to The Descartes Systems Group Inc. (the “Company”).For ease of reference, the comment is printed below in italics and is followed by the Company’s responses. 1. Comment: We note that you have disclosed to OFAC your 2009 sale of your “Roadshow” product into Sudan. Please represent to us that you will provide information to us, and provide disclosure in future filings as appropriate, regarding significant developments related to your dealings with OFAC regarding this matter. Response: The Company will provide information to the Staff and will provide disclosure in future filings, as appropriate, regarding significant developments related to its dealings with OFAC regarding this matter. If you have any questions or would like to discuss our response in this letter, please feel free to contact me at 519.746.6114, or the Company’s outside U.S. counsel, Laurie A. Cerveny, at 617.951.8527. Sincerely, /s/ J. Scott Pagan J. Scott Pagan cc: Barbara Jacobs, U.S. Securities and Exchange Commission Pradip Bhaumik, U.S. Securities and Exchange Commission Laurie A. Cerveny, Bingham McCutchen LLP
